Citation Nr: 0908153	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  07-09 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to 
October 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington that continued the denial of a 
previously denied claim of service connection for PTSD.  The 
Veteran perfected a timely appeal of this determination to 
the Board.

In November 2008, the Veteran appeared and offered testimony 
in support of his claim before the undersigned member of the 
Board.  The Veteran's testimony on that occasion has been 
transcribed and associated with his claims file.


FINDINGS OF FACT

1. New evidence relating to an unestablished fact necessary 
to substantiate the previously denied claim of service 
connection for PTSD has been received.

2. There is no credible supporting evidence that a verifiable 
in-service stressor occurred.


CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection 
for PTSD.  38 U.S.C.A. § 5108, 7105(c) (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

2. PTSD was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. 
§§ 3.159(c)(2)(i), 3.303, 3.404(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  VCAA notice requirements 
apply to all five elements of a service connection claim, 
including the disability rating and effective date of the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Also, 
for a claim to reopen a previously denied claim for service 
connection, the VCAA requires that VA provide a notice letter 
that describes the basis of the previous denial, as well as 
the evidence necessary to substantiate the element or 
elements of service connection found to be unsubstantiated in 
the previous denial.  The failure to provide this notice 
prior to the adjudication of a Veteran's claim generally 
constitutes prejudicial error by VA.  See Kent v. Nicholson, 
20 Vet. App. 1, 10 (2006).

In this regard, a March 2006 letter to the Veteran from the 
Agency of Original Jurisdiction (AOJ) specifically notified 
the Veteran of the substance of the VCAA, including the basis 
of the previous denial, as well as the evidence necessary to 
substantiate the element or elements of service connection 
found to be unsubstantiated in the previous denial, and the 
division of responsibility between the Veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007), this 
letter essentially satisfied the notification requirements of 
the VCAA by: (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
his claim; (2) informing the Veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
Veteran about the information and evidence he was expected to 
provide.  The Board notes that a "fourth element" of the 
notice requirement requesting the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim was recently removed from the language of 38 C.F.R. 
§ 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (Apr. 30, 2008) 
(applicable to all claims for benefits pending before VA on 
or filed after May 20, 2008).

The Board also notes that where, as here, there is a PTSD 
claim based on in-service personal assault, VA must advise 
the claimant that evidence from sources other than service 
records or evidence of behavior changes may constitute 
credible supporting evidence of a claimed stressor and allow 
him or her the opportunity to furnish this type of evidence 
or advise VA of potential sources of such evidence.  38 
C.F.R. § 3.304(f).

In this regard, the March 2006 letter informed the Veteran of 
the types of evidence from sources other than service records 
that would help to verify his claimed stressor.  Also, 
attached to the March 2006 letter, was a VA form for a 
"Statement in Support of Claim for Service Connection for 
Post Traumatic Stress Disorder (PTSD) Secondary to Personal 
Assault."  The form requested other sources of information, 
military and nonmilitary, that might provide information 
concerning the Veteran's claimed incident.  The form also 
asked to Veteran to provide any information that might help 
his claim, and asked the Veteran if he experienced any 
behavior changes following the incident, providing specific 
examples of relevant ways in which the Veteran's behavior 
might have changed.  Thus, the Board finds that VA fulfilled 
its advisory duties under 38 C.F.R. § 3.304(f).

The Board acknowledges that the March 2006 letter did not 
provide the Veteran with the general criteria for 
establishing service connection.  However, in its March 2007 
Statement of the Case (SOC), the RO provided the Veteran with 
the regulations governing service connection, including the 
criteria for establishing service connection.  The Veteran 
responded to the SOC with a March 2007 substantive appeal, 
and the RO, after associating additional evidence with the 
claims folder, readjudicated the Veteran's claim in a 
September 2008 Supplemental Statement of the Case.  Thus, the 
Board finds that the Veteran was not prejudiced by any 
inadequate notice, and that there is no reason to believe a 
different result would have been obtained had the error not 
occurred.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Sanders v. Nicholson, 487 F.3d 881, 891 
(Fed. Cir. 2007).

Furthermore, as the Board concludes below that the 
preponderance is against the Veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
Therefore, despite any inadequate notice provided to the 
Veteran on these two elements, the Board finds no prejudice 
to the Veteran in processing the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the Veteran's 
service personnel and treatment records, private post-service 
medical records, VA medical treatment records, a VA 
compensation and pension examination, the Veteran's testimony 
at his November 2008 hearing, photographs and articles 
submitted by the Veteran, and written statements from the 
Veteran and his representative.  There is no indication that 
there is any additional relevant evidence to be obtained by 
either VA or the Veteran.  The Board therefore determines 
that VA has made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.

II. New and Material Evidence

The Veteran's claim was previously denied in an April 2005 
rating decision, and that decision became final.  The basis 
of the denial was that the evidence of record was 
insufficient to verify the Veteran's claimed in-service 
stressor.

Generally, a final decision issued by the RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  See 38 U.S.C.A. 
§ 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, 
which states, in part, that "[i]f new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  Id.

"New evidence" is evidence that has not previously been 
reviewed by VA adjudicators.  "Material evidence" is 
existing evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

Furthermore, in determining whether evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999) (per curium).  The Board must review all of the 
evidence submitted since the last final disallowance of the 
claim on any basis in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

Even though the RO in its March 2007 SOC found that new and 
material evidence had been submitted to reopen the claim, the 
Board must first determine that new and material evidence has 
been presented in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

In this case, the evidence received by VA since the April 
2005 denial of the Veteran's claim includes photographs of 
the Veteran not wearing a shirt, apparently during his period 
of service in Vietnam, which shows various bruises on the 
Veteran's body.  As the Veteran has claimed physical assault 
during his service in Vietnam as an in-service stressor, this 
new evidence is relevant to establishing a verified in-
service stressor to which PTSD can be linked.  Thus, such new 
evidence relates to an unestablished fact necessary to 
substantiate the Veteran's service connection claim.  
Therefore, the Board finds that new and material evidence has 
been submitted to reopen a previously denied claim of 
entitlement to service connection for PTSD.

III. Service Connection

The Veteran contends that he is entitled to service 
connection for PTSD.  Specifically, the Veteran contends that 
PTSD is the result of a personal assault he experienced 
during his period of service in Vietnam.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

For the purposes of establishing service connection, a 
stressor is a traumatic event (1) to which the veteran was 
exposed during active service and in which the veteran 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others"; and (2) which produced in the veteran a response 
involving intense fear, helplessness, or horror.  Cohen v. 
Brown, 10 Vet. App. 128, 141 (1997) (citing the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed., 1994) 
(DSM-IV)).  It is the distressing event, rather than the mere 
presence in a "combat zone," that may constitute a valid 
stressor for the purposes of supporting a diagnosis of PTSD.  
Cohen, at 142 (citing Zarycki v. Brown, 6 Vet. App. 91, 99 
(1993)); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154(b).  If the veteran did not 
serve in combat, alleged stressors must be corroborated by 
service records or other credible supporting evidence.  
C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 
(2002); Cohen v. Brown, 10 Vet. App. 128 (1997).

VA recognizes that because assault is an extremely personal 
and sensitive issue, many incidents of personal assault are 
not officially reported, and victims of this type of in-
service trauma may find it difficult to produce evidence to 
support the occurrence of the stressor.  To service connect 
PTSD, there must be credible evidence to support the 
Veteran's assertion that the stressful event occurred.  This 
does not mean that the evidence actually proves that the 
incident occurred, rather that there be at least an 
approximate balance of positive and negative evidence that it 
occurred.  If the military record contains no documentation 
that a personal assault occurred, alternative evidence might 
still establish an in-service stressful incident.  M21-1, 
Part III, 5.14(d).

Behavior changes that occurred at the time of the incident 
may indicate the occurrence of an in-service stressor.  
Examples of behavior changes that might indicate a stressor 
are (but are not limited to): (a) Visits to a medical or 
counseling clinic or dispensary without a specific diagnosis 
or specific ailment; (b) Sudden requests that the veteran's 
military occupational series or duty assignment be changed 
without other justification; (c) Lay statements indicating 
increased use or abuse of leave without an apparent reason 
such as family obligations or family illness; (d) Changes in 
performance and performance evaluations; (e) Lay statements 
describing episodes of depression, panic attacks or anxiety 
but no identifiable reasons for the episodes; (f) Increased 
or decreased use of prescription medications; (g) Increased 
use of over-the-counter medications; (h) Evidence of 
substance abuse such as alcohol or drugs; (i) Increased 
disregard for military or civilian authority; (j) Obsessive 
behavior such as overeating or undereating; (k) Pregnancy 
tests around the time of the incident; (l) Increased interest 
in tests for HIV or sexually transmitted diseases; (m) 
Unexplained economic or social behavior changes; (n) 
Treatment for physical injuries around the time of the 
claimed trauma but not reported as a result of the trauma; 
(o) Breakup of a primary relationship.  Id.

In personal assault claims, secondary evidence may need 
interpretation by a clinician, especially if it involves 
behavior changes.  Evidence that documents such behavior 
changes may require interpretation in relationship to the 
medical diagnosis by a neuropsychiatric physician.  Id. 

In the case of records requested to corroborate a claimed 
stressful event in service, the claimant must provide 
information sufficient for the records custodian to conduct a 
search of the corroborative records.  38 C.F.R. 
§ 3.159(c)(2)(i).  In developing claims for service 
connection for PTSD, such information includes specific 
details of the claimed in-service stressors, including a 
description of the claimed stressor(s), the month and year 
during which the stressful even occurred, the Veteran's unit 
of assignment at the time of the stressful event, and the 
geographic location of where the stressful event took place.  
See M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, 
15(c).

The Veteran's service personnel records indicate that he 
served in the Republic of Vietnam from August 1969 to July 
1970.  They do not indicate any unexplained disciplinary 
actions or changes in the Veteran's behavior or performance 
during his period of service in Vietnam. 

Service treatment records do not reflect complaints of or 
treatment for PTSD, or any other psychiatric problems, or for 
any physical injuries during the Veteran's service in 
Vietnam.  On July 1971 separation examination, the Veteran 
was noted to have had a normal clinical psychiatric 
evaluation, and no psychiatric or physical abnormalities or 
problems were noted.

Private treatment records dated in October 1975 indicate that 
the Veteran was hospitalized for acute depression and 
substance overdose.  On examination of the Veteran, it was 
noted that he had been having problems with a divorce, and 
that he had been in an automobile accident a week before 
after an episode of drinking.  It was also noted that the 
Veteran had been having a good deal of anxiety and tension.  

VA treatment records dated in April 2000 and May 2001 both 
indicate that, on PTSD screening, the Veteran reported that 
he had not been treated for PTSD within the past year, that 
he had not had any bad experiences related to PTSD, that he 
had not had disturbing thoughts or images within the past 
month.  

April 2003 VA treatment records indicate that the Veteran was 
treated for alcohol abuse.  At the time of treatment, the 
Veteran reported being in Vietnam in a supply job, and he 
denied combat.

VA treatment records from April to August 2003 indicate 
treatment for major depression, recurrent, severe, and 
alcohol dependence.  It was noted that the Veteran was in the 
military from 1968 to 1971.  The Veteran was noted to have 
had service during the Vietnam era, not to have had combat, 
but to have been in supply.

In July 2003, the Veteran was admitted for in-patient VA 
mental health treatment.  At the time, the Veteran reported 
depression, and that he had been depressed on and off since 
1974 or 1975.  

August 2003 VA treatment records indicate that a VA 
psychiatrist discussed the Veteran's Vietnam experience with 
the Veteran.  It was noted that he was in support services 
and in supply, that he was there a year and never involved in 
direct combat, that just a couple of times his base was 
involved in a rocket attack, and that the Veteran stated that 
he was upset by some of the things that he saw, including a 
soldier coming in with upsetting pictures and with soldiers 
wearing human ears as necklaces.  The Veteran reported that 
he was upset about the Vietnam War and reported 
disillusionment in regards to the era.  The Veteran denied 
nightmares, but reported that he had asked his case manager 
for a PTSD program at the suggestion of other Veterans.  The 
VA psychiatrist indicated that the Veteran had dysthymia and 
major depression, and opined that the Veteran did not have 
PTSD, but that his issues around Vietnam and the 
disillusionment were nevertheless important ones.

September 2003 VA treatment records indicate that the Veteran 
sought treatment to address issues of his alcoholism, but had 
discovered in the past few months that his mood changes and 
frequent episodes of anger were part of his experiences while 
being stationed in Vietnam.  He described how his experiences 
of seeing soldiers wearing necklaces of body parts of the 
enemy were disturbing to him, and also referenced times when 
they were rocketed and attacked.  The Veteran was given a 
diagnosis of depression, and a provisional diagnosis of PTSD 
by a VA clinical social worker.

The Veteran attended a VA PTSD program in December 2003.  
December 2003 VA psychiatric treatment notes indicate that, 
in reporting his military history, the Veteran was somewhat 
vague, but reported that he experienced occasional rocket 
attacks, served on guard duty, witnessed riots between 
African-American and Caucasian soldiers, denied seeing others 
injured, witnessed peers returning from combat with the ears 
of the enemy around their neck, and saw pictures of wounded 
individuals.

January 2004 VA treatment notes indicate that the Veteran had 
had a two-week PTSD intervention.  It was noted that he 
discovered during his time there that he was avoiding issues 
of what occurred when he was in Vietnam, that he had been 
assaulted by three black soldiers, that he continued to carry 
emotions of mistrust and hurt regarding his relationship with 
other minorities.  It was noted that the Veteran had some 
confusion about the feedback and recommendations of the 
clinical staff in the PTSD group, as he was told that they 
recognized some symptoms which were consistent with PTSD 
diagnosis, but that he would likely not meet the criteria for 
this mental health disorder.  The Veteran was assessed as 
having depression.  

February and March 2004 VA treatment records indicate 
alternating diagnoses of PTSD and depression.

The Veteran was provided a VA compensation and pension 
examination in April 2004.  On examination, the Veteran 
reported that, during his service in Vietnam, his base was 
subjected to occasional rocket and mortar attacks and 
infiltration or threats of infiltration.  The Veteran 
recalled having no weapons available to defend himself and 
being stuck outside of a bunker on several occasions during 
attacks because the bunker was not large enough to hold all 
of the men who were there.  The Veteran reported feeling 
frightened and helpless.  He also reported witnessing a race 
riot on the base and shortly thereafter saw an African-
American pimp beating a prostitute.  The Veteran reported 
that he told him that if he did not stop he would go for 
help, and that the man grabbed the prostitute and went into 
the barracks.  The Veteran also reported that, about two 
weeks after that, he was assaulted at night by three African-
American soldiers.  He stated that they also threatened him 
with additional assaults if they found him out at night.  The 
Veteran said that he did do guard duty, but after he was 
assaulted he became fearful of being out at night and to this 
day felt frightened of the dark.  The Veteran reported that 
American soldiers came would have necklaces made of human 
ears and carry bags made from breasts of enemy women, that 
they showed pictures of atrocities they had committed, and 
that the Veteran reacted to this with disgust.  He also 
reported going to the Air Force Base hospital and seeing the 
wounded and feeling sorry for them.  

The VA examiner's assessment of the Veteran was that, 
strictly speaking, the Veteran met the exposure criteria for 
a diagnosis of PTSD, although the intensity of that exposure 
may not be as great as for combat infantrymen.  It was noted 
that he was exposed to rocket and mortar attacks and that his 
response involved intense fear and helplessness due to the 
fact that he had no weapons available to protect himself, and 
that he responded with horror to evidence of wartime 
atrocities and was beaten an threatened with bodily harm by 
American troops.  The examiner opined that the Veteran met 
the re-experiencing criteria for a diagnosis of PTSD, because 
he had intrusive recollections of events in Vietnam about 
once or twice a week, and that he had recurring distressing 
dreams about once or twice a week, although these occurred in 
Vietnam settings only about twice a year.  It was noted that, 
all in all, the psychological test results were consistent 
with a diagnosis PTSD.  The Veteran was diagnosed as having 
PTSD.

August and September 2005 VA treatment notes indicate that 
the Veteran reported that he experienced being beaten up by 
three black men while in Vietnam, and that, in part due to 
this experience, he killed two civilians in Vietnam while 
under the influence of alcohol.

The Veteran submitted two photographs of himself without a 
shirt on while stationed in Vietnam.  The first photograph is 
of the front of the Veteran, and appears to show a large 
bruise on the front of the upper arm going to the top of the 
shoulder.  The second photograph is of the back of the 
Veteran, and appears to show a large, spotted bruise covering 
the Veteran's entire left shoulder blade and left upper arm 
and back of shoulder, and another smaller bruise at the top 
right hand corner of the Veteran's right shoulder blade.

The Veteran also submitted articles regarding racial violence 
between black and white soldiers in Vietnam and race riots at 
Cam Rahn Bay in October 1969.

At his November 2008 Board hearing, the Veteran testified 
that, during his period of service in Vietnam, he was 
assaulted in October 1969.  The Veteran stated that, on his 
way to take a shower, he was slapped around by an African-
American man.  He also stated that, about two weeks after 
that, he took a shower and went home at about three o'clock 
and was attacked by three men, at which time he feared for 
his life.  He testified that he did not seek medical 
attention for the attack, because he was told by the men who 
assaulted him not to report it.  He also testified that, 
after the assault, he adapted by isolating himself and using 
alcohol.  He also testified that the pictures of himself that 
he submitted were taken a few days after the assault, and 
that he had bruises on the back, left hand, shoulder, and 
along his hips and buttocks.  He also stated that the men who 
assaulted him mostly hit him in the head and face.  The 
Veteran furthermore testified that his base in Vietnam was 
subjected to two or three rocket mortar attacks while he was 
there, and that he feared for his life at those times.  

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the Veteran's claim of service 
connection for PTSD.  The Board acknowledges that the record 
reflects a current diagnosis of PTSD, as indicated in the 
April 2004 VA examination report and elsewhere in the medical 
record.  However, the record does not reflect evidence 
establishing that any in-service stressor occurred to which 
current PTSD symptoms could be linked.

The record reflects no diagnosed PTSD or any other 
psychiatric disorder in service.  Also, there is no 
indication that the Veteran engaged in combat, and the 
Veteran has not asserted that he did engage in combat.  Thus, 
as the Veteran claims PTSD related to a non-combat stressor, 
the Veteran's own lay testimony must be supported by credible 
evidence that an in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

The only claimed in-service stressor for which the Veteran 
has provided a description, the month and year during which 
the stressful even occurred, the Veteran's unit of assignment 
at the time of the stressful event, and the geographic 
location of where the stressful event took place, is the 
claimed physical assault on the Veteran in October 1969.

However, while the Board recognizes the Veteran's personal 
statements and testimony regarding this incident, there is no 
credible supporting evidence that such an in-service stressor 
occurred.  The record reflects no contemporaneous evidence 
such as medical treatment or any reports to authorities, and 
the Veteran has never asserted that he made any such reports 
or sought treatment for any injuries.  

The Board notes the Veteran's assertions that, following the 
personal assault he experienced, he underwent behavior 
changes such as being more isolated and drinking more 
heavily.  However, again, there is no credible supporting 
evidence of such assertions, such as evidence documenting 
behavior changes.  Neither the Veteran's service personnel or 
treatment records, nor any other form of contemporaneous 
evidence, indicate behavior changes such as: visits to a 
medical or counseling clinic or dispensary; sudden requests 
that the Veteran's military occupational series or duty 
assignment be changed without other justification; lay 
statements indicating increased use or abuse of leave; 
changes in performance and performance evaluations; lay 
statements describing episodes of depression, panic attacks 
or anxiety but no identifiable reasons for the episodes; 
increased or decreased use of prescription medications; 
increased use of over-the-counter medications; evidence of 
substance abuse such as alcohol or drugs; increased disregard 
for military or civilian authority; obsessive behavior; or 
treatment for physical injuries around the time of the 
claimed trauma, but not reported as a result of the trauma.

The earliest indication of any treatment for depression or 
other psychiatric symptoms was the October 1975 private 
treatment records, which indicate that the Veteran was 
hospitalized for acute depression and substance overdose.  At 
that time, the Veteran's depression problems, anxiety, and 
tension were noted to be related to problems with a divorce 
and having an automobile accident a week before after 
drinking.

The only evidence of personal assault in the record is the 
Veteran's own statements and testimony, the photographs 
submitted by the Veteran, and articles regarding racial 
violence between black and white soldiers in Vietnam and race 
riots at Cam Rahn Bay in October 1969 submitted by the 
Veteran.  

The Board recognizes the Veteran's testimony and statements 
regarding his claimed stressor.  However, the Board again 
notes that, even considering such statements, they must be 
must be supported by credible evidence that an in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  Furthermore, the 
Board notes that the Veteran received VA psychiatric 
treatment from April 2003 to December 2003, which included 
discussion of the Veteran's experiences in Vietnam, and 
assessment for possible PTSD, but that there is no indication 
in the medical record that the Veteran reported his in-
service personal assault as a stressor related to his PTSD 
until January 2004.  Furthermore, the Board notes that the 
Veteran's statements regarding his personal assault stressor 
have been somewhat inconsistent: in April 2004 the Veteran 
reported that his assault was the result of confronting 
African-American pimp beating a prostitute; in August and 
September 2005, the Veteran reported that his assault led to 
his killing of two civilians in Vietnam while under the 
influence of alcohol; and, during his November 2008 Board 
hearing, the Veteran testified that he was slapped around by 
an African-American man on his way to take a shower, and, 
about two weeks after that, he was attacked by three men, at 
which time he feared for his life.

The Board also acknowledges the photographs and articles 
submitted by the Veteran, but finds that they do not 
represent credible supporting evidence that his claimed in-
service assault occurred.  Although the photographs appear to 
show bruises on the front of the upper arm going to the top 
of the shoulder, the left shoulder blade, the left upper arm 
and back of shoulder, and the top right hand corner of the 
Veteran's right shoulder blade, there is no indication in the 
record of what resulted in such bruises, or that any such 
bruises were of a physical assault.  In this regard, the 
Board notes that that the Veteran has testified that he was 
primarily assaulted in the face and head, but that such 
photographs do not appear to show any injuries to the face or 
head.  Furthermore, the Board notes that such photographs of 
the Veteran's claimed injuries from personal assault were 
apparently taken by a fellow serviceperson, but that the 
record contains no report, medical treatment, or 
corroborating lay testimony concerning how the Veteran 
obtained such injuries.

The Board furthermore acknowledges articles regarding racial 
violence between black and white soldiers in Vietnam and race 
riots at Cam Rahn Bay in October 1969 submitted by the 
Veteran.  Such articles are evidence that tends to 
corroborate the fact that racial violence and rioting took 
place, and that the Veteran witnessed it.  However, it does 
not corroborate the Veteran's specific assertion that he was 
assaulted by three men involving actual or threatened death 
or serious injury, or a threat to physical integrity, which 
produced in the veteran a response involving intense fear, 
helplessness, or horror.

In short, the record does not reflect credible supporting 
evidence that a verifiable in-service stressor occurred.  
Accordingly, service connection for PTSD is not warranted.

The Board notes that the veteran is free to submit additional 
relevant evidence to support a claim for service connection, 
such as credible supporting evidence that an in-service 
stressor occurred.

Finally, the Board notes that it has reopened and denied the 
Veteran's claim on the merits, and not remanded the service 
connection claim to the AOJ.  However, the Board finds no 
prejudice to the Veteran in this regard, as the AOJ also 
reopened the Veteran's service connection claim, decided the 
service connection claim on the merits, and denied such claim 
on essentially the same basis as the Board.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the Veteran's claim, 
the doctrine is not applicable.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened; to 
this extent only, the Veteran's appeal is granted.

Service connection for PTSD is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


